EXHIBIT 10.29

 

 

AMENDMENT NUMBER ONE TO THE

SEPARATION, GENERAL RELEASE AND NON-COMPETE AGREEMENT

 

This Amendment Number One (the “First Amendment”), by and between Superior
Uniform Group, Inc., with its principal offices at 10055 Seminole Boulevard,
Seminole, Florida 33772 (“Superior” or the “Company”), and Gerald M. Benstock
(“Benstock”), is made as of November 17, 2015 (the “First Amendment Effective
Date”). Superior and Benstock may hereinafter each be referred to as a “Party,”
or collectively as the “Parties.”

 

WHEREAS, Superior and Benstock entered into a Separation, General Release and
Non-Compete Agreement, effective December 17, 2012 (the “Agreement”); and

 

WHEREAS, Superior has determined that it would gain value from Benstock
continuing to provide advisory services to the Company and Benstock has
determined that he would like to continue to provide advisory services to the
Company; and

 

WHEREAS, the Parties wish to amend the Agreement.

 

NOW THEREFORE, the Parties, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, agree as follows:

 

1.     The initial recitals stated above are true and correct and are
incorporated by reference. Capitalized terms have the meaning ascribed to them
in the Agreement, unless otherwise defined in this First Amendment.

 

2.     As of the First Amendment Effective Date, Section 1 of the Agreement is
deleted in its entirety and replaced with the following:

 

This Agreement is effective from December 16, 2012 through December 15, 2016,
inclusive (the “Term”). The Term shall be comprised of four (4) one-year periods
(each, a “Period”), each of which commences on December 16 of its respective
year (each, a “Period Start Date”).

 

3.     As of the First Amendment Effective Date, Section 14 of the Agreement is
amended as follows:

 

 

a.

The words “four hundred and fifty thousand dollars ($450,000.00)” are deleted
and replaced with “six hundred thousand dollars ($600,000.00)”; and

 

 

b.

The words “and final” are deleted; and

 

 

c.

The following sentence shall be added to the end of the section:

 

The one hundred and fifty thousand dollars ($150,000.00) that pertains to the
fourth Period of the Agreement shall be paid in four (4) equal installments,
with each installment payment to be paid according to the following schedule:
first payment to be made during the month of December, 2015, but in no event
before the applicable Period Start Date; the second payment to be made during
March, 2016; the third payment to be made during June, 2016; and the fourth
payment to be made during September, 2016.

 

4.     The remaining terms and conditions of the Agreement remain unchanged and
are hereby ratified and confirmed.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, a duly authorized representative of each Party has executed
this First Amendment as of the First Amendment Effective Date.

 

GERALD M. BENSTOCK

 

 

 

/s/ Gerald M. Benstock

Gerald M. Benstock

 

      SUPERIOR UNIFORM GROUP, INC.     /s/ Sidney Kirschner Sidney Kirschner
Chairperson of the Board of Directors       /s/ Michael Benstock Michael
Benstock Chief Executive Officer

                            